Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Krief et al. (US 7417213) (hereinafter Krief) teaches an apparatus and method for use with a sample that includes a plurality of red blood cells, the method comprising: 
acquiring a series of images associated with a series of depth levels of the sample, by performing a depth scan of the sample with a microscope (e.g. col 9, line 63 – col 10, line 6); 
determining image contrast for the images acquired at at least some of the depth levels (e.g. Fig. 3, and col 10, lines 7 – 36);
identifying one of the depth levels as being an optimum focal plane for imaging one or more entities within the sample using the microscope, based on image contrast (e.g. Fig. 3 and col 10, lines 7 – 36) and 
imaging the sample using the microscope, by focusing the microscope at an investigative depth level that is based on the identified depth level (e.g. Fig. 4 and col 10, lines 7 – 36).
Krief does not explicitly teach:
wherein the image contrast a drop in image contrast occurring at the identified depth level, and
wherein the drop in image contrast is relative to the image contrast of images acquired at depth levels within a given range of distances from the identified depth level.

wherein the image contrast a drop in image contrast occurring at the identified depth level (e.g. par. 17).
Neither Krief nor Yao teach:
wherein the drop in image contrast is relative to the image contrast of images acquired at depth levels within a given range of distances from the identified depth level.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with other limitations of the claims is therefore nonobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487